Citation Nr: 0828612	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-23 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disability 
manifested by dizziness, disequilibrium, and/or vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Newark, New Jersey, which denied the claims on appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service, 
nor was it manifest to a compensable degree within one year 
of separation from service; the veteran's current bilateral 
hearing loss is unrelated to service.

2.  Tinnitus was not manifested during service or for many 
years thereafter; tinnitus is unrelated to service.

3.  Dizziness, disequilibrium, and vertigo were not 
manifested during service or for many years thereafter; a 
balance disorder is unrelated to service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  Disability manifested by dizziness, disequilibrium, 
and/or vertigo was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  Service connection will 
be presumed for certain chronic diseases enumerated in 38 
C.F.R. § 3.309, which includes sensorineural hearing loss, if 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In addition, 38 C.F.R. § 3.385 defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran testified during his June 2008 hearing before the 
undersigned Veterans Law Judge that he believed his hearing 
loss, tinnitus, and a dizziness, vertigo, disequilibrium 
disorder was service-connected because he was exposed to loud 
noise in service while performing his duties during World War 
II as an aviation electrician.  

He asserted that some of his work repairing airplanes, 
particularly the voltage systems, required that he listen to 
the engines in order to test the repairs.  See also March 
2006 notice of disagreement.  He reported that all this work 
was performed without the benefit of any hearing protection.

The veteran testified he noticed a problem with his hearing 
while in service, but did not seek treatment.  See June 2008 
hearing transcript at 7.  He related that the first time he 
sought medical treatment for hearing problems was about 1968.  
Id. at 10.  He reported that after service he worked as an 
industrialized teacher and part time at an auto body repair 
shop.  Thus, post-service noise exposure was acknowledged.

With regard to tinnitus, the veteran reported that sometimes 
he heard "a Morse code going there."  With regard to the 
claim for balance problems, he stated that the problem had 
been bothering him since 1996 or 1997.

Service treatment records are silent as to complaint, 
treatment, or diagnosis referable to bilateral hearing loss, 
tinnitus or balance problems.  His service separation 
examination in October 1945 noted spoken voice testing 15/15 
in each ear.  Therefore, the Board finds no evidence of 
bilateral hearing loss, tinnitus, or balance problems at the 
time of discharge.

The record contains no medical evidence developed within the 
first year after the veteran's separation from service and he 
testified that he did not seek treatment for hearing problems 
until approximately 23 years after separation.  The Board 
further finds that there are no continuous post-service 
symptoms for hearing loss, tinnitus, or a balance problem for 
many years after service.  

Of note, the veteran filed his initial claim for these 
disorders in March 2005.  The first identified symptoms of a 
bilateral hearing loss disorder were noted in a December 2001 
VA audiology consultation record, which noted that the 
veteran had reported hearing loss for "many years."  A 
March 1993 VA treatment record noted complaints of decreased 
hearing and that he wore hearing aids.  Regardless, these 
treatment records are well outside the one-year presumptive 
period.  

The first identified symptoms of tinnitus was a May 2005 VA 
ear disease examination report which diagnosed tinnitus by 
history.  A VA audiology examination report dated that same 
month, however, found that the veteran's reported tinnitus 
was "most consistent with the normal human experience" and 
was not clinically significant.  

The December 2001 audiology consultation noted that the 
veteran denied tinnitus.  Likewise, a January 2005 audiology 
consultation noted that he denied tinnitus.  Thus, the record 
indicates that he does not have disabling tinnitus.  "In the 
absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

With regard to the veteran's balance problems, he does not 
assert that he had symptoms prior to 1996 or 1997, so 
addressing the claim in terms of continuity of symptomatology 
is not warranted.  A February 1996 record is the first 
clinical record indicating dizziness/vertigo/disequilibrium.  
Significantly, that record described his dizziness as "new 
onset."

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claims based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

Further, with respect to the tinnitus and hearing loss 
claims, the Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for 47 years in the case 
of hearing loss and for 59 years in the case of tinnitus 
following active duty discharge.  

The Board finds his recollections as to symptoms experienced 
in the distance past, made in connection with a claim for 
benefits, to be less probative.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  The preponderance of the evidence is against the 
claims in this regard.  With respect to the tinnitus and 
balance claims, there is no competent evidence which 
indicates a link between those disorders and service.  

With respect to the hearing loss claim, the "positive" 
evidence in this case consists of a January 2005 VA 
audiologist's statement that "[i]t is at least as likely as 
not that Veteran's 3 years in the Navy Air Corp [sic] could 
have been a contributing factor to Veteran's current hearing 
loss, the extent of which is unknown." 

The "negative" evidence in this case consists of an August 
2005 VA audiology examination which found that the veteran's 
"hearing loss is considered less likely as not (less than 
50/50 probability) caused by or a result of military 
service."  

The VA examiner supported his conclusions by noting that 
service induction and discharge examinations revealed normal 
hearing on spoken voiced testing, that the veteran had 
occupational noise history and presbycusis.  A May 2005 
audiology examination had noted that the veteran worked as an 
industrial arts teacher after service for 30 years in a wood 
working and auto shop which was considered by the examiner to 
be "positive occupational noise exposure."   

The Board finds that the negative evidence preponderates 
against the claim because the negative VA examiner's opinion 
provided a rationale for his opinion, whereas the positive 
medical opinion was unsupported by any rationale.  Further, 
the Board places slightly more probative value on the opinion 
of the doctor of audiology over the audiologist due to 
greater educational experience.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
hearing loss and dizziness and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Given the absence of in-service evidence of hearing loss, 
tinnitus, or dizziness and the absence of symptomatology 
consistent with hearing loss, tinnitus, or balance problems 
for many years after service, the Board finds the veteran's 
statements as to a medical nexus of little probative value.   

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss, tinnitus, and 
balance problems and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2005 that fully addressed 
the notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  There is 
no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection.  

Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Regardless, the 
Dingess requirements were addressed in a June 2006 statement 
of the case followed by a June 2007 readjudication in the 
supplemental statement of the case.  
  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, service treatment records, VA treatment 
records, and three VA audiology and ear disease examination 
reports have been developed in connection with the claims on 
appeal.  The veteran also provided testimony at a June 2008 
hearing before the undersigned Veterans Law Judge.  The Board 
finds that the medical evidence of record is sufficient to 
make a decision on the claims.  He testified that private 
treatment records developed in 1968 were no longer available.  
See June 2008 hearing transcript at 10.  

In addition, during his June 2008 hearing the veteran 
requested another examination in order to obtain another 
medical nexus opinion concerning his hearing loss.  However, 
the Board does not find that another examination is necessary 
as two medical opinions, described above, have been developed 
by VA in connection with this claim.  In addition, he 
attended a third VA examination in 2007; however, no reliable 
test results were obtained.  For these reasons, VA has 
satisfied its duty to assist in this regard.

As the Board finds that all necessary development has been 
accomplished, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for dizziness, disequilibrium, and/or 
vertigo is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


